NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               DANILO A. ROBLETO,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5138
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-01078-MCW, Judge Mary Ellen
Coster Williams.
                 ______________________

             Decided: December 10, 2015
               ______________________

   DANILO A. ROBLETO, Philipsburg, PA, pro se.

    SOSUN BAE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., DONALD
E. KINNER.
                 ______________________
2                                             ROBLETO   v. US



    Before PROST, Chief Judge, DYK, and TARANTO, Circuit
                          Judges.
PER CURIAM.
    Danilo Robleto brought this action in the United
States Court of Federal Claims. The court dismissed the
action for lack of jurisdiction and declined to transfer the
case. We affirm.
                       BACKGROUND
    Mr. Robleto, who is currently incarcerated for a
felony, asserts that, in 2011, while imprisoned at the
Butner Federal Correctional Complex in North Carolina,
he fell off his upper bunk and suffered facial fractures and
a concussion. He alleges that government negligence is at
least partly responsible for his injuries.
    On July 13, 2012, Mr. Robleto filed an administrative
claim under the Federal Tort Claims Act. 28 U.S.C.
§ 2675(a) (requiring filing of claim with agency before
bringing suit). See generally 28 U.S.C. §§ 1346(b), 2401,
2671–2680. The Federal Bureau of Prisons denied his
administrative claim on September 13, 2012. Mr. Robleto
had six months after that denial to bring suit under the
Federal Tort Claims Act. 28 U.S.C. § 2401(b). In Novem-
ber 2012, Mr. Robleto timely filed an action in the United
States District Court for the Eastern District of North
Carolina. In February 2013, however, finding that Mr.
Robleto failed to comply with court orders, the court
dismissed the action, without prejudice to refiling. Mr.
Robleto twice moved to reopen the case, but the court
found insufficient grounds to do so.
    Mr. Robleto filed the present action in the Court of
Federal Claims on November 3, 2014. His complaint may
be read to assert claims for recovery under the Federal
Tort Claims Act, 28 U.S.C. §§ 1346(b), 2674, and under 42
U.S.C. § 1983.
ROBLETO   v. US                                           3



    The Court of Federal Claims held that claims under
the Federal Tort Claims Act and § 1983 do not fall within
its jurisdiction under 28 U.S.C. §§ 1346(a), 1491. The
court therefore dismissed Mr. Robleto’s complaint for lack
of subject-matter jurisdiction. The court also declined to
transfer the case, under 28 U.S.C. § 1631, to a district
court where the action could have been brought. It ex-
plained that Mr. Robleto had filed his current complaint
in November 2014, well beyond the six months allowed
after the September 2012 denial of his administrative
claim, so this suit would be untimely as a Federal Tort
Claims Act suit.
   Mr. Robleto appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review de novo the dismissal of Mr. Robleto’s
complaint for lack of jurisdiction. Frazer v. United States,
288 F.3d 1347, 1351 (Fed. Cir. 2002). We review the
decision to dismiss the complaint, rather than transfer to
another court, for abuse of discretion. Rick’s Mushroom
Service, Inc. v. United States, 521 F.3d 1338, 1342 (Fed.
Cir. 2008).
    The only jurisdictional grant of possible relevance
here is the Tucker Act, which gives the Court of Federal
Claims “jurisdiction to render judgment upon any claim
against the United States founded either upon the Consti-
tution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1). But both of Mr. Robleto’s claims fall
outside that limited grant of jurisdiction.
   The Court of Federal Claims lacks jurisdiction over
Mr. Robleto’s claim under the Federal Tort Claims Act.
Congress has provided that the United States District
4                                              ROBLETO   v. US



Courts have “exclusive jurisdiction” to determine the
liability of the United States under the Federal Tort
Claims Act. 28 U.S.C. §§ 1346(b)(1), 2674. That exclusive
grant to district courts excludes the Court of Federal
Claims. And the Tucker Act itself confirms the exclusion
by its provision limiting the Court of Federal Claims’
jurisdiction to “cases not sounding in tort.” See U.S.
Marine, Inc. v. United States, 722 F.3d 1360, 1363, 1366
(Fed. Cir. 2013).
     The Court of Federal Claims also cannot hear Mr.
Robleto’s claim under 42 U.S.C. § 1983. That statute is
limited to actions under color of state (or territorial) law,
not actions under federal law, and it applies only to “per-
son[s]” committing such actions. 42 U.S.C. § 1983 (“Every
person who, under color of any statute, ordinance, regula-
tion, custom, or usage, of any State or Territory . . . .”).
There is no substantial claim here, if there ever could be,
that the Bureau of Prisons was acting under color of state
(or territorial) law or is a “person” doing so. See Canuto v.
United States, 615 F. App’x 951, 953 (Fed. Cir. 2015). Mr.
Robleto’s § 1983 claim is therefore insubstantial and was
properly dismissed.
    The Court of Federal Claims did not abuse its discre-
tion in deciding not to transfer Mr. Robleto’s case to a
district court. Under 28 U.S.C. § 1631, when the Court of
Federal Claims “finds that there is a want of jurisdiction,
the court shall, if it is in the interest of justice, transfer
such action or appeal to any other such court in which the
action or appeal could have been brought at the time it
was filed or noticed.” Here, the Court of Federal Claims
had a sufficient basis to conclude that it was not “in the
interest of justice” to transfer the case.
    First, Mr. Robleto filed the complaint in this case on
November 3, 2014, well after the end of the six-month
period allowed for filing after the September 2012 denial
of his administrative claim. 28 U.S.C. § 2401(b). His late
ROBLETO   v. US                                           5



filing presumptively means that this case would be un-
timely, and properly dismissed even if transferred, alt-
hough the § 2401(b) timing requirement is not
jurisdictional. United States v. Kwai Fun Wong, 135 S.
Ct. 1625, 1633 (2015). Mr. Robleto has not alleged any
basis for equitable tolling to excuse the untimeliness.
Second, Mr. Robleto had earlier filed a timely Federal
Tort Claims Act suit in the Eastern District of North
Carolina in November 2012. He had the opportunity to
pursue his claim, but the case was dismissed because he
failed to comply with court orders. If there remains any
possibility of reinstating that suit, it is a matter for the
district court, and it is not a ground for transferring this
untimely suit.
                       CONCLUSION
    For the foregoing reasons, we affirm the decision of
the Court of Federal Claims.
   No costs.
                       AFFIRMED